      Case 3:20-cv-03345-WHO Document 164 Filed 07/14/21 Page 1 of 5



 1   Stephen D. Hibbard (State Bar No. 177865)       Edward H. Takashima (State Bar No. 270945)
     sdhibbard@jonesday.com                          etakashima@bsfllp.com
 2   Matthew J. Silveira (State Bar No. 264250)      BOIES SCHILLER FLEXNER LLP
     msilveira@jonesday.com                          725 S. Figueroa Street
 3   Dennis F. Murphy, Jr. (State Bar No. 301008)    31st Floor
     dennismurphy@jonesday.com                       Los Angeles, CA 90017
 4   James M. Gross (Admitted Pro Hac Vice)          Telephone: +1.213.629.9040
     jgross@jonesday.com                             Facsimile: +1.213.629.9022
 5   JONES DAY
     555 California Street, 26th Floor               Attorneys for Defendant
 6   San Francisco, CA 94104                         BEN DELO
     Telephone: +1.415.626.3939
 7   Facsimile: +1.415.875.5700                      Douglas K. Yatter (State Bar No. 236089)
                                                     douglas.yatter@lw.com
 8   Attorneys for Defendants                        LATHAM & WATKINS, LLP
     HDR GLOBAL TRADING LIMITED and ABS              1271 Avenue of the Americas
 9   GLOBAL TRADING LIMITED                          New York, NY 10020
                                                     Telephone: +1.212.906.1200
10   Peter I. Altman (State Bar No. 285292)          Facsimile: +1.212.751.4864
     paltman@akingump.com
11   Marshall L. Baker (State Bar No. 300987)        Matthew Rawlinson (State Bar No. 231890)
     mbaker@akingump.com                             matt.rawlinson@lw.com
12   Jessica H. Ro (State Bar No. 329737)            LATHAM & WATKINS, LLP
     jro@akingump.com                                140 Scott Drive
13   AKIN GUMP STRAUSS HAUER & FELD LLP              Menlo Park, CA 94025
     1999 Avenue of the Stars, Suite 600             Telephone: +1.650.328.4600
14   Los Angeles, CA 90067-6022                      Facsimile: +1.650.463.2600
     Telephone: +1.310.229.1000
15   Facsimile: +1.310.229.1001                      Attorneys for Defendant
                                                     SAMUEL REED
16   Attorneys for Defendant
     ARTHUR HAYES
17
                                 UNITED STATES DISTRICT COURT
18                             NORTHERN DISTRICT OF CALIFORNIA
                                    SAN FRANCISCO DIVISION
19

20   BMA LLC, Yaroslav Kolchin, Vitaly              Case No. 3:20-cv-03345-WHO
     Dubinin, Dmitry Dolgov, and Păun Gabriel-
21   Razvan,                                        (Consolidated Case Nos. 3:20-cv-07140-
                                                    WHO and 3:20-cv-08034-WHO)
22                    Plaintiffs,
           v.                                       DEFENDANTS’ ADMINISTRATIVE
23                                                  MOTION TO CONFIRM JUNE 1, 2021
     HDR Global Trading Limited (A.K.A.             SCHEDULING ORDER OR, IN THE
24   BitMEX), ABS Global Trading Limited,           ALTERNATIVE, TO RESET
     Arthur Hayes, Ben Delo, and Samuel Reed,       BRIEFING SCHEDULE ON MOTION
25                                                  TO DISMISS PLAINTIFFS’ SECOND
                      Defendants.                   AMENDED CONSOLIDATED
26                                                  COMPLAINT
27

28

                                                                    ADMIN. MOT. RE SCHEDULE
                                                                            3:20-cv-03345-WHO
      Case 3:20-cv-03345-WHO Document 164 Filed 07/14/21 Page 2 of 5



 1          Defendants HDR Global Trading Limited, ABS Global Trading Limited, Arthur Hayes,
 2   Ben Delo, and Samuel Reed (together, “Defendants”) respectfully submit this Administrative
 3   Motion to confirm that the schedule set forth in the Court’s June 1, 2021 Order (ECF No. 152)
 4   remains in effect. In the alternative, if Plaintiffs have additional time to oppose Defendants’
 5   Motion to Dismiss Plaintiffs’ Second Amended Consolidated Complaint (“SACC”), Defendants
 6   seek a corresponding extension of their time to reply, consistent with the parties’ original
 7   stipulated briefing schedule underlying the June 1 Order.
 8                                              ARGUMENT
 9          Defendants respectfully submit this motion pursuant to Civil Local Rule 7-11 to seek
10   confirmation or, in the alternative, modification of the briefing schedule for Defendants’ Motion
11   to Dismiss the SACC.
12          1.      Plaintiffs’ filing of a SACC in this action was governed by a joint stipulation
13   submitted on May 28, 2021, which the Court subsequently modified and ordered on June 1, 2021.
14   See ECF Nos. 151, 152. In particular, the Court adjusted the parties’ proposed briefing and
15   hearing schedule, setting the hearing on Defendants’ Motion to Dismiss for August 25, 2021 (one
16   week earlier than the parties had proposed) and making corresponding adjustments to the briefing
17   schedule. Pursuant to the Court’s June 1 Order, Plaintiffs are required to file and serve their
18   opposition to Defendants’ Motion to Dismiss on July 16, 2021. ECF No. 152. The June 1 Order
19   also set Defendants’ reply deadline for August 4, 2021. Id.
20          The June 1 Order remains in effect. However, in dicta in a footnote in its July 6, 2021
21   Order Denying Motion to Lift Discovery Stay, the Court stated that “plaintiffs’ opposition to the
22   pending motion to dismiss is due by July 21, 2021[.]” ECF No. 160. The Court quoted that same
23   dicta in its July 12, 2021 Order Denying Plaintiffs’ Administrative Motion for Cryptocurrency
24   Tutorial. See ECF No. 163.
25          On July 13, Defendants contacted Plaintiffs’ counsel to provide a reminder that Plaintiffs’
26   opposition is due on July 16, 2021. Plaintiffs’ counsel Pavel Pogodin responded that he had
27   “relied on the July 21 date stated by the court in the July 6 order,” and that he would need to file a
28   motion for clarification or to extend the deadline. Hibbard Decl. Ex. A. Shortly thereafter,
                                                                            ADMIN. MOT. RE SCHEDULE
                                                    -1-                             3:20-cv-03345-WHO
      Case 3:20-cv-03345-WHO Document 164 Filed 07/14/21 Page 3 of 5



 1   Mr. Pogodin emailed defense counsel that he “believe[s] the most recent court order controls[,]”
 2   that “July 21, 2021 is the actual deadline” and that the June 1 Order had been superseded. Id.
 3   Mr. Pogodin subsequently took the position that there was no need for Plaintiffs to seek
 4   clarification or an extension from the Court. Id.
 5          Defendants believe the Court’s comprehensive June 1, 2021 scheduling order is clear and
 6   that dicta in the July 6 Order creates no reasonable basis for Plaintiffs’ assertion that the Court
 7   reset the deadline for Plaintiffs’ opposition to Defendants’ Motion to Dismiss, while leaving in
 8   place Defendants’ reply deadline and the hearing date, thereby shortening the time both for
 9   Defendants’ reply brief and for the Court to review the papers before the hearing. Id.
10   Mr. Pogodin nevertheless insisted that the July 6 Order extended Plaintiffs’ time to oppose the
11   Motion to Dismiss, and suggested that the parties meet and confer “on the afternoon of July 16,
12   2021” regarding the deadline for Plaintiffs’ opposition. Id. Defendants repeatedly suggested that
13   Plaintiffs seek clarification from the Court if Plaintiffs believe they are not bound by the Court’s
14   June 1 Order. Plaintiffs refused to do so, however, requiring Defendants to file this
15   Administrative Motion at this time or be forced to request relief from the Court after July 21,
16   2021, by which point Plaintiffs will have re-allocated to themselves five days that the Court had
17   provided to Defendants for their reply brief.
18          Defendants request that the Court confirm that the June 1 Order remains in effect and that
19   Plaintiffs’ opposition must be filed on or before July 16, 2021, the deadline set by the Court six
20   weeks ago.
21          2.      In the alternative, if Plaintiffs have until July 21, 2021 to file their opposition,
22   Defendants request that the Court grant Defendants until August 13, 2021 to file their reply with
23   the hearing to be kept as scheduled or re-set at the Court’s discretion. July 21, 2021 and August
24   13, 2021 are the respective dates for the opposition and reply to which the parties had originally
25   stipulated, see ECF No. 151, but which the Court adjusted, see ECF No. 152 at 6. Plaintiffs
26   should not be permitted to help themselves to an additional week beyond the deadlines ordered by
27   the Court on June 1 and in so doing unilaterally shorten Defendants’ time to reply. The SACC
28   now spans 378 pages, and contains over one thousand paragraphs and 33 counts. It would unduly
                                                                    OPP. TO ADMIN. MOT. FOR TUTORIAL
                                                     -2-                             3:20-cv-03345-WHO
      Case 3:20-cv-03345-WHO Document 164 Filed 07/14/21 Page 4 of 5



 1   prejudice Defendants if they were forced to prepare their reply in support of their Motion to
 2   Dismiss the SACC on a shorter timeframe than originally ordered by the Court.
 3
      DATED: July 14, 2021                            Respectfully submitted,
 4
                                                      JONES DAY
 5

 6
                                                      By: /s/ Stephen D. Hibbard
 7                                                         Stephen D. Hibbard
 8                                                    Counsel for Defendants
                                                      HDR GLOBAL TRADING LIMITED and
 9                                                    ABS GLOBAL TRADING LIMITED
10
                                                      AKIN GUMP STRAUSS HAUER & FELD
11                                                    LLP
12

13                                                    By: /s/ Peter I. Altman
14                                                         Peter I. Altman

15                                                    Counsel for Defendant
                                                      ARTHUR HAYES
16

17                                                    BOIES SCHILLER FLEXNER LLP

18

19                                                    By: /s/ Edward H. Takashima
                                                           Edward H. Takashima
20
                                                      Counsel for Defendant
21                                                    BEN DELO

22
                                                      LATHAM & WATKINS, LLP
23

24
                                                      By: /s/ Douglas K. Yatter
25                                                         Douglas K. Yatter
                                                           Matthew Rawlinson
26
                                                      Counsel for Defendants
27                                                    SAMUEL REED

28
                                                                 OPP. TO ADMIN. MOT. FOR TUTORIAL
                                                   -3-                            3:20-cv-03345-WHO
      Case 3:20-cv-03345-WHO Document 164 Filed 07/14/21 Page 5 of 5



 1           I, Stephen D. Hibbard, am the ECF User whose ID and password are being used to file
 2   this DEFENDANTS’ ADMINISTRATIVE MOTION TO CONFIRM OR, IN THE
 3   ALTERNATIVE, TO RESET BRIEFING SCHEDULE ON MOTION TO DISMISS
 4   PLAINTIFFS’ SECOND AMENDED CONSOLIDATED COMPLAINT. In compliance with
 5   Civil L.R. 5-1(i)(3), I hereby attest that all signatories concur in this filing.
 6

 7   DATED: July 14, 2021                                     _____/s/ Stephen D. Hibbard___________
                                                                     STEPHEN D. HIBBARD
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                               ADMIN. MOT. RE SCHEDULE
                                                       -1-                             3:20-cv-03345-WHO
